Citation Nr: 0402351	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  97-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death pursuant to a 
VA hospitalization from February 1997 to March 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.C.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1953 to April 1955.  He 
died in March 1997.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 1991, in another case, the United States Court of 
Appeals for Veterans Claims invalidated 38 C.F.R. § 
3.358(c)(3) (1991), part of the VA regulation applicable to 
claims arising under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 
513 U.S. 115 (1994).  In March 1995, amended regulations were 
published deleting the fault or accident requirement of 
38 C.F.R. § 3.358, in order to conform the regulations to the 
U. S. Supreme Court's decision in Gardner.  

In March 1997, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC).  Effective in 
October 1997, Congress revised 38 U.S.C.A. § 1151, adding 
negligence and fault as criteria for determining entitlement 
to benefits under § 1151.  However, because the appellant's 
claim was received prior to the change in the law, her claim 
must be adjudicated under the law that was in effect prior to 
October 1997.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is requires on your part.  


REMAND

The June 1997 rating decision denied service connection for 
the cause of the veteran's death.  In her September 1997 
substantive appeal, the appellant raised the issue that the 
veteran's death resulted from treatment he received during a 
VA hospitalization in February and March 1997.  The RO issued 
a supplemental statement of the case in July 1999, containing 
the version of 38 C.F.R. § 3.358 that was in effect prior to 
October 1997.  However, in adjudicating the § 1151 issue, the 
RO stated, "The evidence fails to establish any negligence 
or action on the part of the Department of Veterans Affairs 
caregivers which caused or hastened the veteran's death."  
Clearly, the RO adjudicated the issue under the wrong legal 
standard: Subsequent to Gardner, and under the version of 
§ 3.358 in effect prior to October 1997, negligence and fault 
were not factors to be considered in determining entitlement 
to benefits under § 1151.  

The Board finds, therefore, that a Remand is required to 
enable the RO to consider the appellant's § 1151 claim under 
the proper criteria in the first instance.  Also, the Board 
believes that a medical opinion is needed to determine 
whether or not a nexus existed between the VA treatment and 
the veteran's death, specifically, whether or not the 
veteran's death was merely the ultimate conclusion of the 
natural progress of the condition(s) for which he was 
initially hospitalized.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should forward the claims file 
to a specialist in internal medicine.  
The specialist should be requested to 
review the file and to provide an opinion 
as to the following question: What is the 
degree of probability that the veteran's 
death was the ultimate conclusion of the 
natural progress of the condition(s) for 
which he was hospitalized at a VA 
facility in February and March 1997, 
i.e., what is the probability that he 
would have died irrespective of treatment 
rendered by VA during that 
hospitalization?  The opinion should 
include appropriate rationale and 
reference to pertinent evidence in the 
record.  

2.  The RO should ensure that the notice 
and duty assist provisions of the 
Veterans Claims Assistance Act of 2000 
and the Veterans Benefits Act of 2003 are 
complied with.  

3.  Upon completion of the requested 
development, the RO should again consider 
the appellant's claims.  If any action 
taken remains adverse to her, she and her 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



